Title: To John Adams from Samuel Lord, 20 June 1798
From: Lord, Samuel,Barron, John
To: Adams, John



To the President, the Senate and the House of Representatives of the United States of America
ca. 20 June 1798

The Address and Memorial of the Subscribers, Citizens of the Townships of Mead, Irwin & Erie in the County of Allegheny in the State of Pennsylvania respectfully sheweth—
That duly appreciating the blessings of Religious and Civil Liberty your Memorialists consider it a duty at the present important crisis to express their Attachment to their Country and to the free and happy Government under which they live.
They have beheld with entire confidence and Satisfaction the firm and Upright Conduct of the Executive of the United States towards France and the repeated efforts made for the preservation of Peace with that Republic, They have seen with Indignation those overtures treated with Contempt, and the Greatest Insults added to accumulated Injuries—
Although your Memorialists entertain a due Sense of the Value of Peace they think proper to declare that to them, Peace is only desirable on Terms just and honorable and that should continual Aggressions on the part of France, render resistance necessary, and War inevitable, they pledge themselves to Support such measures as Goverment in its Wisdom may direct for the preservation of the National Honour, Safety and Independence—



Saml. LordJohn BarronAnd Many Others